Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13, 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The specification as filed states that the recited computer program product comprises code storable on any type of storage media, as such the broadest reasonable interpretation of the claimed product includes transitory media such as a signal or carrier wave type of embodiment. Applicant may wish to limit the claimed subject matter to a statutory category by claiming a non-transitory media. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 12-14 rejected under 35 U.S.C. 102a1 as being anticipated by Norberg: WO2009/138425A1 (copy provided by Examiner and hereinafter Nor).

Regarding claim 1, 8, 13, 14
Nor teaches:
A computer-based method, system and coded instruction stored in memory and operative of a processor for recreating a music mix based on a mix instructions file (Nor: pp 2, l 8-16: a mix instruction file comprising audio parameters for the mixing of plural sound files, tracks, etc.), 
wherein the mix instructions file comprises information identifying at least one creation music track used when creating the mix instructions file (Nor: pp 2:8-2:16: e.g. a music track or tracks used to create a mix, mix instruction file, etc.)
waveform data related to the creation music (Nor: 2:8-2:16; Fig 4: e.g. setting parameters for the track(s) indicating combination preferences wherein a reference point indicates a particular point in a waveform or segment of a track such as is graphically represented in Fig 4), and 
control information controlling the playback of the at least one creation music track (Nor: 2:8-2:16, 2:23-2:28: e.g. mix instructions file which designates how to mix the identified music tracks), said method comprising:
a. Providing a consumption audio music track to be controlled by the control information (Nor: 2:8-2:16, 3:5-3:16:  e.g. an audio track designation to be subjected to mix instructions) 

c. Comparing waveform data related to the consumption music track to the waveform data related to the creation music track (Nor: 9:26-10:15; Claim 2, 3: reference points in an original music track are compared to reference points in a music track to be used in the creation of the mix)
d. Depending on the result of the comparison, deciding whether to use the consumption music track when reconstructing the music mix (Nor: 5:6-5:10, 5:29-6:4, 16:4-16:18; Figs 2-4, 6: creation and consumption music tracks compared, if the consumption track is identified as similar it is used for the mixing, combining, etc.), 
e. If the decision in step d is positive, reconstructing the music mix by applying the control information to the consumption music track (Nor: 11:5-11:13, 11:21-12:7, 12:20-12:26, 16:4-16:18; Fig 2-4: a consumption music track comprising a determined timing relation to a creation track subject to the mix instructions and used to create an output music track).

Regarding claim 2
Nor teaches:
 A method according to claim 1, further comprising 
a. Determining an adjustment of timing and/or gain to be applied to the consumption music track to compensate for a difference between the creation music track and the consumption music track (Nor: 11:5-11:13, 11:21-12:7, 12:20-12:26, 16:4-16:18; Fig 2-4, 6: a consumption music track comprising a determined timing relation to a creation track subject to the mix instructions and used to create an output music track)
reconstruction (sic: reconstructing) the music mix (Nor: 11:5-11:13, 11:21-12:7, 12:20-12:26, 16:4-16:18; Fig 2-4, 6: a consumption music track comprising a determined timing relation to a creation track subject to the mix instructions and used to redefine the mix instructions and create an output music track; a time adjustment may also comprise speed change operations applied to the track)

Regarding claim 3
Nor teaches:
A method according to claim 1 wherein the mix instructions file comprises information about at least one synchronization point defined for the creation music track and the method comprises the step of searching for at least one point in the consumption music track that is similar to the at least one synchronization point in the creation music track (Nor: 9:26-10:15, 10:27-11:13, 11:21-12:7, 12:20-12:26, 13:2-13:5; 16:4-16:18; Fig 2-4, 6; Claim 2, 3: system analyzes and compares two tracks to determine correlations and offsets among reference points for the purpose of synchronizing mix data among the tracks)

Regarding claim 5
Nor teaches:
A method according to claim 1 wherein the comparison of the waveform data further includes providing mix integrity data related to the spectro-temporal energy distribution of a portion of the creation music track and comparing it to the spectro-temporal energy distribution of a corresponding portion of the creation music track (Nor: 12:20-12:26, 13:2-13:5, 14:26-14:30, 6:4-16:18; Fig 2-4, 6; Claim 2, 3: reference timepoints define transition, crossfade, etc. data among determined music tracks by analyzing a sequence of spectro-temporal, Fourier, FFT, 

Regarding claim 12
Nor teaches:
A method according to claim 8, further comprising providing mix integrity data related to the spectro-temporal energy distribution of a portion of the creation music track including information about the spectro- temporal energy distribution in the integrity data (Nor: 12:20-12:26, 13:2-13:5, 14:26-14:30, 6:4-16:18; Fig 2-4, 6; Claim 2, 3: reference timepoints define transition, crossfade, etc. data among determined music tracks by analyzing a sequence of spectro-temporal, Fourier, FFT, etc. data thereof and operate to assure mix integrity by correlating creation and consumption track by a calculated offset, etc. said correlations corresponding to comparisons of peak data and/or beat timing data among the tracks).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11 rejected under 35 U.S.C. 103 as being unpatentable over Norberg: WO2009/138425A1 hereinafter Nor as applied to claims 1-3, 8 supra and further in view of O’Dwyer: 201001232536.

Regarding claim 4
Nor teaches:
A method according to claim 1, wherein the comparison of the waveform data further includes providing mix integrity data related to the position of at least one transient in the creation music track, identifying a corresponding transient in the consumption music track and comparing the positions of the transient in the two music tracks (Nor: 9:26-10:15, 10:27-11:13, 11:21-12:7, 12:20-12:26, 13:2-13:5, 16:4-16:18; Fig 2-4, 6; Claim 2, 3: reference timepoints define transition, crossfade, etc. data among determined music tracks by analyzing Fourier data 
Nor does not explicitly discuss transients.
In a related field of endeavor O'Dwyer teaches a system and method for receiving and analyzing waveform data representing a particular music piece and mapping timing, encoding, markers, etc. to a midi encoding of the analyzed data, wherein transient data is referenced to a sync marker(s) and used to synchronize a midi track with an audio waveform based on determined transients (O'Dwyer: ¶ 101-110; 128-134; Fig 1, 2B; Claims 1-3, 7, 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the detection of transients similar to that suggested by O'Dwyer to analyze the Nor taught files. The average skilled practitioner would have been motivated to do so for the purpose of determining offset values based on detection of the transients in a creation and consumption file such that the consumption file can be subject to the mix instructions created with respect to the creation file and would have expected only predictable results therefrom.

Regarding claim 11
Nor teaches:
A method according to claim 8, further comprising identifying the position of at least one transient in the creation music track, and including information about the position in the integrity data (Nor: 9:26-10:15, 10:27-11:13, 11:21-12:7, 12:20-12:26, 13:2-13:5, 16:4-16:18; Fig 2-4, 6; Claim 2, 3: reference timepoints define transition, crossfade, etc. data among determined music tracks by analyzing Fourier data thereof and operate to assure mix integrity by correlating ..

Claims 6, 7, 9, 10 rejected under 35 U.S.C. 103 as being unpatentable over Norberg: WO2009/138425A1 hereinafter Nor as applied to claims 1-3 supra.
Regarding claim 6
Nor teaches or suggests:
A method according to claim 1, wherein the waveform data are related to a particular portion of the music track, preferably near the beginning of the music track and/or near the end of the music track (Nor: 12:20-12:26, 13:2-13:5, 14:26-14:30, 6:4-16:18; Fig 2-4, 6; Claim 2, 3: Examiner considers “near the beginning” to comprise the first half of a music track and “near the end” to comprise the second half of a music track, taken together this comprises analysis of the waveform data of the track, additionally any analysis of reference points would comprise starting with a point either nearer the end of the track or nearer the beginning of the track). Further, Examiner takes official notice that analyzing or comparing waveform data of particular portions near the beginning or end of a music track or music tracks was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of determining crossfade points for a music track and would have expected predictable results therefrom.

Regarding claim 7
Nor does not explicitly teach the step of, if the decision in step d is negative, changing the mix to exclude the consumption music track. Examiner takes official notice that accepting or 

Regarding claim 9
Nor teaches or suggests:
A method according to claim 8, wherein the step of identifying integrity data comprises performing a beat/waveform analysis of the creation music track (Nor: 6:11-6:12, 13:7-13:15; Claim 5: Nor teaches a beat analysis performed to determine reference point or segment of an audio track both as well known and as operative within the Nor system and method) and including information from the beat/waveform analysis in the integrity data (Nor: 6:11-6:12, 13:7-13:15; Claim 5: Nor teaches a beat analysis performed to determine reference point or segment of an audio track both as well known and as operative within the Nor system and method; Nor teaches the inclusion of beat analysis as a part of determining the timings for the creation track and inclusion of same in the mix information for alignment of the consumption track(s) thereto). While the recited inclusion of beat analysis potentially comprises a separate embodiment from the determination, comparison and inclusion of compared waveforms discussed in the rejection to claims 1, 8, etc. it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include both taught analysis methods in the analysis of a creation or consumption music track as well as in the generation of 

Regarding claim 10
Nor teaches or suggests:
A method according to claim 8, wherein the information from the beat/waveform analysis comprises information about one or more synchronization points identified in the creation music track  (Nor: 6:11-6:12, 13:7-13:15; Claim 5: Nor teaches a beat analysis performed to determine reference point or segment of an audio track both as well known and as operative within the Nor system and method; Nor teaches the inclusion of beat analysis as a part of determining the timings for the creation track and inclusion of same in the mix information for alignment of the consumption track(s) thereto; please see claim 9 supra, claim 10 is considered obvious for similar reasons.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	8686271 system for alignment of a source and retrieved media based on cue point analysis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654